DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendments
Applicant's amendments and remarks, filed 07/02/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-14, 16-31, 33-40 are currently under examination. Claims 15 and 32 have been cancelled.
Priority
The Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The Applicant’s claim priority as a continuation of US application No. 14/370,658, filed on 07/03/2014, which is now a US patent No.10390762, is acknowledged. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2012/071593, filed 12/24/2012, which claims benefit of Provisional application 61/586,874 01/16/2012 is acknowledged.

Response to Arguments
Applicant’s responses and arguments filed 07/02/2021 claim rejections under 35 U.S.C. 103 have been fully considered but are not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matters with the limitations “identify a first spectral peak having a largest magnitude in the spectrum and a second spectral peak having a smaller magnitude in the spectrum than the first spectral peak;” and “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak;” which are changing the scope of the claims and therefore are necessitating new grounds of rejections. 
Applicant argues (on pages 16-18) that the references of record do not teach or suggest the amended limitation with the determination of at least one of the rising rate limit and falling rate as a function of the first spectral peak and of the second spectral peak or using two or more spectral peaks to determine a rate limit used to compute a revised filtered estimate of heart rate.
In response, the examiner acknowledges that Diab does not specifically teach the determination of a “rising rate limit” and a “falling rate limit” as function of “first spectral peak” and “second spectral peak”.  However, the Applicant’s argument is found moot since it is directed to references not being used for the rejecting subject matter which have not yet been prosecuted as being new subject matters introduced within the independent claims within the amended limitations. 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejections are new rejections necessitated by amendment.
Claims 1-14, 16-31, 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from claims 1, 7 and 24 are also rejected due to said dependency.   
Claims 1, 7 and 24 recite “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak”. The specification does provide with equation (7) in [0039] a relation of the rising rate limit and the falling rate limit as a product function of a term function of the ratio between the first spectral peak and the second spectral peak) with an initial rate limit Δinit which appears to be selected by the processor without further description within the whole specification or disclosure therefore without any criteria. The specification is therefore lacking sufficient description for relating the rising rate limit and the falling rate limit to the first spectral peak and the second spectral peak in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Without a proper description of how this initial rate limit Δinit is defined or determined, no person of ordinary skilled in the art would know how to make and use the claimed invention especially how to “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak”.
Claims 1, 7 and 24 recite or similarly recite “ identify a first spectral peak having a largest magnitude in the spectrum and a second spectral peak having a smaller magnitude in the spectrum than the first spectral peak”. However, the specification does not define the “second peak” as “having a smaller magnitude in the spectrum than the first spectral peak” but as “having the next largest magnitude” ([0037]). Therefore The specification is therefore lacking sufficient description for relating the rising rate limit and the falling rate limit to the first spectral peak and the second spectral peak in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time of the invention, had possession of the claimed invention.
Claims 16 and 33 recite “the function of the first spectral peak and the second spectral peak comprises summing two or more of properties of the physiological waveform”. The specification does not specifically define how to quantify and “sum” those properties of the physiological waveforms therefore does not describe the considered properties of the physiological waveform with sufficient details in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time of the invention, had possession of the claimed invention.
Claims 17 and 34 recite “the function of the first spectral peak and the second spectral peak comprises multiplying two or more of properties of the physiological waveform”. The specification does not specifically define how to quantify and “multiply” those properties of the physiological waveforms therefore does not describe the considered properties of the physiological waveform with sufficient details in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejections are new rejections necessitated by amendment.
Claims 1-14, 16-31, 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 7 and 24 are also rejected due to said dependency.   
Claims 1, 7 and 24 recite “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak”. The specification does provide with equation (7) in [0039] a relation of the rising rate limit and the falling rate limit as a product function of a term function of the ratio between the first spectral peak and the second spectral peak) with an initial rate limit Δinit which appears to be selected by the processor without further description within the whole specification or disclosure therefore without any criteria or critical definite description. Therefore, it is unclear in what way the determination of the first spectral peak and the second spectral peak are limiting the determination of the rising rate limit and the falling rate limit since the initial rate is itself not definite. Clarification are requested via amendments.
Additionally, it is unclear in what way the rising or falling rate limit is "function of" the first and second spectral peaks. Such generic functional claim language amounts to descriptions of problems to be solved and/or functions, and covers all means or methods of performing the 
Claims 16 and 33 recite “the function of the first spectral peak and the second spectral peak comprises summing two or more of properties of the physiological waveform”. The specification does not specifically define how to quantify and “sum” those properties of the physiological waveforms therefore it is unclear in what way the "function of" the first and second spectral peaks is “summing” such properties. Such generic functional claim language amounts to descriptions of problems to be solved and/or functions, and covers all means or methods of performing the claimed functions. As a result, the boundary of mathematical or computational operations required to achieve the claimed result cannot be drawn. Therefore, the claim(s) is/are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. However, applicant is reminded that it is improper to import limitations from the specification into the claims. See MPEP 2111.01. Clarification is requested via amendment. The examiner suggests, for example, amending the claim to include specific mathematical techniques, equations, or prose equivalent that a computer is using to achieve the claimed results.
Claims 17 and 34 recite “the function of the first spectral peak and the second spectral peak comprises multiplying two or more of properties of the physiological waveform”. The specification does not specifically define how to quantify and “multiply” those properties of the physiological waveforms therefore it is unclear in what way the "function of" the first and second 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/           Examiner, Art Unit 3793                                                                                                                                                                                             
/MICHAEL J TSAI/           Primary Examiner, Art Unit 3785